Citation Nr: 1602070	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  15-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for pulmonary tuberculosis with tuberculosis pleurisy, right, with effusion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 50 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lipoma of the scalp, claimed as skin cancer.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for small lesion, right lower lip, claimed as skin cancer.

7.  Entitlement to service connection for a cardiovascular disability, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to April 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2014 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file rests with the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  Specifically, in a November 2015 private psychological evaluation, the examiner suggested that the Veteran's depressive disorder, for which service connection is established in this decision, impacts his employability.  Although TDIU may be part of an increased rating claim, the record does not show that the Veteran is unemployable solely due to his bilateral hearing loss or pulmonary tuberculosis, for which increased rating claims are currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A rating will be assigned for the depressive disorder, for which service connection is granted herein, when the RO effectuates this Board decision.  As such, no claim for a higher rating for the psychiatric disability has been raised.  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased rating greater than 10 percent for pulmonary tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1970 rating decision denied service connection for lipoma of the scalp and small lesion of the right lower lip.  The Veteran was notified of the decision that month, and did not appeal the decision or submit new and material evidence within the one-year appeal period of that decision.

2.  A January 1981 rating decision denied service connection for a nervous condition.  The Veteran was notified of the decision in February 1981, and did not appeal that decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the November 1970 rating decision with respect to the claims for entitlement to service connection for lipoma of the scalp and small lesion of the right lower lip is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

4.  Evidence received since the January 1981 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

5.  The competent and probative evidence of record is in equipoise as to whether the Veteran's unspecified depressive disorder was caused or aggravated by his service-connected bilateral hearing loss, tinnitus, and pulmonary tuberculosis.

6.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's current cardiovascular disability is related to his active duty service.

7.  The service-connected bilateral hearing loss is manifested by no more than Level VI hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The November 1970 and January 1981 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for lipoma of the scalp is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Evidence received to reopen the claim of entitlement to service connection for small lesion of the right lower lip is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as unspecified depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  A cardiovascular disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for a rating greater than 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric order, and his claim for entitlement to service connection for an acquired psychiatric disorder, the Board is taking action favorable to the Veteran by reopening the claim and granting service connection.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to these claims, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015)

With regard to the Veteran's claims to reopen the issues of entitlement to service connection for a lipoma of the scalp and a lesion of the right lower lip; for entitlement to service connection for cardiovascular disease; and for entitlement to an increased rating for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in May 2014 and June 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was provided with VA examinations with regard to his claims in July 2014.  Review of the examination reports reflect them to be adequate in this case to determine the current severity of the bilateral hearing loss under the pertinent rating criteria, and to determine whether the Veteran's cardiovascular disability is causally related to his active duty service.  Although VA is not required to provide VA examinations or obtain medical opinions in response to a claim to reopen if new and material evidence has not been presented, the Veteran was also provided with VA examinations addressing the etiology of his lipoma of the scalp and lesion of the right lower lip.  The opinions obtained with regard to those claims are adequate in this case, as they provide the requested etiological opinion with supporting explanation and rationale, and give due consideration of the pertinent evidence in the claims file.  Accordingly, the VA examinations in this case are adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence Claims

Service connection for a lipoma of the scalp and a right lesion on the lower lip was denied by the RO in a November 1970 rating decision.  The RO notified the Veteran of the decision that same month.  The Veteran did not appeal the November 1970 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final and new and material evidence must be received to reopen those claims.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Service connection for a nervous condition was denied by the RO in a January 1981 rating decision.  The RO notified the Veteran of the decision in February 1981, and the Veteran did not appeal the rating decision or submit new and material evidence within the one-year appeal period.  Accordingly, that decision is also final.  Id.

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for a lipoma of the scalp, a lesion on the right lower lip, and an acquired psychiatric disorder.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

	a.  Acquired Psychiatric Disorder

The January 1981 rating decision denied entitlement to service connection for a nervous condition because there was no evidence of a diagnosis of a nervous disorder during military service; thus, the evidence did not show that the Veteran's psychiatric disorder was incurred in service or otherwise related to service or a service-connected disability.  

In this instance, the RO did not address the issue of whether new and material evidence was presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  Nevertheless, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  In light of the favorable determination herein to reopen the claim, the Veteran is not prejudiced by the Board's consideration in the first instance of whether new and material evidence has been received.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  Specifically, evidence received since the January 1981 rating decision includes a November 2015 private medical opinion linking the Veteran's diagnosed depression to his service-connected bilateral hearing loss, tinnitus, and pulmonary tuberculosis.  

This evidence is new because it was not of record at the time of the January 1981 rating decision.  It is material because it relates to an unestablished fact necessary to substantiate the claim.  As noted above, the claimed disability of an acquired psychiatric disorder was denied by the RO in January 1981 because the evidence did not show that the Veteran's psychiatric disability was incurred in or caused by service.  As the November 2015 private medical opinion relates the Veteran's diagnosed depression to his service-connected bilateral hearing loss, tinnitus, and pulmonary tuberculosis, the Board finds this evidence to be both new and material to the Veteran's claim.  Accordingly, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.

	b.  Lipoma of the Scalp and Small Lesion of the Right Lower Lip

The November 1970 rating decision denied entitlement to service connection for a lipoma of the scalp and a small lesion of the right lower lip because the medical evidence of record at that time did not relate these disabilities to the Veteran's active duty service.

In this case, the RO did not reopen the Veteran's claims of entitlement to service connection for lipoma of the scalp and small lesion of the right lower lip.  As noted above, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366.  Therefore, the Board must decide whether evidence has been received since the November 1970 rating decision that is both new and material to reopen the claims. 

After a thorough review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the claims of entitlement to service connection for lipoma of the scalp or small lesion of the right lower lip.  Since the RO's November 1970 rating decision, new evidence in the form of VA treatment records, private treatment records, and a July 2014 VA examination report have been received.  VA and private treatment records are silent as to any diagnoses of or treatment for a lipoma of the scalp or a small lesion of the right lower lip, although the Veteran reported a history of skin cancer in some of the private treatment records.

The July 2014 VA examiner diagnosed multiple facial lesions removed from the face with reports of skin cancer, and facial and ear scars and hypopigmented areas from prior skin lesion removals and cryotherapy.  After performing a physical examination and reviewing the evidence in the claims file, the VA examiner opined that it was less likely than not that the Veteran's skin disorder was causally related to his active duty service.  The examiner explained that there was no evidence of skin cancer in the service treatment records and the Veteran indicated that the lesions were not diagnosed until 1999.  The examiner noted that sun exposure is a risk factor for skin cancer, and that it would be purely speculative to state whether sun exposure before service, in service, or in the 48 years after service was the greatest contributor.

The Board acknowledges that the medical treatment records and the July 2014 VA examination report are new evidence, as they were not of record at the time of the November 1970 rating decision.  However, the Board does not find this evidence to be material, as none of the evidence received since the November 1970 rating decision suggests a nexus or relationship between the Veteran's lipoma of the scalp or small lesion of the right lower lip.

The claims for entitlement to service connection for a lipoma of the scalp and a right lower lip lesion were denied in November 1970 because the evidence of record at that time did not show that these disorders were related to active duty service.  While some new evidence has been received since the November 1970 rating decision, that evidence does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has not been received, and the claims for entitlement to service connection for a lipoma of the scalp and a right lower lip lesion are not reopened. 

As new and material evidence has not been submitted to reopen the finally disallowed claims of entitlement to service connection for lipoma of the scalp or right lower lip lesion, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as arteriosclerosis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Also, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

	a.  Acquired Psychiatric Disorder

The Veteran alleges that service connection for depression is warranted, and that his depression was caused or aggravated by his service-connected disabilities.

Service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2015).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The majority of the service treatment records are silent as to any complaints of or diagnoses of a psychiatric disorder.  However, a December 1951 service treatment record indicates that the Veteran complained of chest pain and was diagnosed with anxiety state.  In August 1965 and January 1966 reports of medical history, the Veteran noted a history of depression or excessive worry and nervous trouble.  

A September 1974 VA treatment record notes the Veteran's complaints of feeling nervous and stressed.  The diagnoses were rule out drug-induced anxiety and adjustment reaction to adult life.  A different September 1974 record notes the Veteran's reports of loss of interest in hobbies and family activities and difficulty coping over the prior year.  The diagnosis was extreme emotional state.

A February 1980 private psychological evaluation reflects that the Veteran reported depression and loss of concentration which began approximately two years before.  He also reported difficulty sleeping, loss of appetite, loss of energy, periodic confusion, and difficulty retaining details and keeping to a schedule.  The psychologist reported that the Veteran had a personality structure consistent with psychophysiological reaction.

VA treatment records beginning in 1994 reflect diagnoses of and treatment for anxiety in 2000.  The treatment records are silent as to any reports of or complaints of depression until September 2008, when the Veteran reported anxiety and depression since his wife's stroke in July 2008.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  Depression screens were regularly negative.

In July 2014, the Veteran underwent a VA examination.  The Veteran reported symptoms characteristic of depressive disorder.  He reported that he remarried two years ago after his wife of 60 years died from a stroke.  His wife indicated that their marriage was problematic and indicated that they receive relationship counseling.  The Veteran denied having many friends.  The Veteran's wife reported that he enjoyed working in their vegetable garden and doing lawn work.  The Veteran's wife indicated that the Veteran was placed on psychiatric medication for depression after his first wife passed away in 2008, and explained that he was recently prescribed antidepressant medication to assist him with depression and sleep.  The examiner noted that the Veteran's wife also indicated that the Veteran's children reported that the Veteran had problems with anger for many years.  The examiner performed an in-person examination to render an opinioin as to the etiology of unspecified depressive disorder.  The examiner noted that it was likely that the Veteran's decline in physical health was related to his difficulties with emotional functioning.  After reviewing the claims file, the examiner opined that the Veteran's psychiatric disability was less likely than not due to or the result of his service-connected disabilities.  The examiner explained that the stressors impacting the Veteran's psychiatric symptoms included his and his wife's physical health issues, including the Veteran's recent knee replacement and heart attack as well as possible dementia.  Additionally, the examiner noted that the Veteran's wife of 60 years passed away, and that the Veteran remarried two years ago, but that his current marriage was problematic.

Private treatment records from 2014 reflect diagnoses of and treatment for mood disorder and anxiety.

September 2014 VA treatment records reveal that the Veteran reported that he developed irritability and often felt that he might harm someone after his active duty service ended.  Diagnoses included unspecified depressive disorder, unspecified trauma and other stressor related disorder; and unspecified neurocognitive disorder.

In November 2015, the Veteran underwent a private psychological evaluation.  After performing a mental status examination and interview of the Veteran, the psychologist diagnosed unspecified depressive disorder.  After reviewing the Veteran's claims file, the psychologist opined that the Veteran's service-connected "bilateral hearing loss, tinnitus and pulmonary TB have caused the depressive disorder."  In support of her opinion, she referred to medical treatises which have found that people with hearing loss are more likely to experience depression, anxiety, anger, frustration, social isolation, and loneliness.  She also noted that there "is a body of literature detailing the connection between medical issues, like the issues that [the Veteran] struggles [with] and psychiatric disorder, similar to his depressive disorder complaints."  Specifically, she observed that studies confirm the existence of neural circuits that are activated both in depression and tinnitus, and that individuals with medical issues and depressive disorder become disabled due to the holistic effect, similar to the way that the Veteran's "bilateral hearing loss, tinnitus, pulmonary TB and secondary depressive disorder . . . render[] him incapacitated."

After thorough consideration of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  There is a current diagnosis of unspecified depressive disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In addition, the medical evidence of record is in equipoise as to whether the Veteran's depressive disorder is related to his service-connected bilateral hearing loss, tinnitus, and pulmonary tuberculosis.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  Specifically, although the July 2014 VA examiner concluded that the Veteran's depressive disorder was not related to a service-connected disorder, a November 2015 private psychologist concluded that his depression was, indeed, caused by his service-connected bilateral hearing loss, tinnitus, and pulmonary tuberculosis.  Both of the opinions were based upon a complete mental status examination and interview of the Veteran, as well as a review of the evidence in the claims file.  Additionally, both of the opinions of record provide supporting rationale for their conclusions.  Accordingly, the Board does not find either of the opinions more probative than the other.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's unspecified depressive disorder is related to his service-connected bilateral hearing loss, tinnitus, and/or pulmonary tuberculosis.  Therefore, with application of the benefit of the doubt doctrine, service connection for unspecified depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Cardiovascular Disease

The Veteran contends that service connection for cardiovascular disease, diagnosed as coronary artery disease, is warranted.

The Veteran's service treatment records are silent as to any complaints of or diagnoses of a heart disability, although the Veteran reported chest pain and pressure on various occasions.  Specifically, he noted chest pressure and cough at his January 1961, January 1964, August 1965, and September 1966 examinations.  The January 1961 report notes that chest pain was noted in 1952, and that there was no known disease.  Physical examination of the heart was normal in all examination reports of record.  Blood pressure was reported as 120/60 in January 1961, 134/90 in August 1965 and 134/70 in September 1966.  The September 1966 report also indicated that a chest X-ray was normal.  A December 1951 record indicates that the Veteran reported chest pain upon lifting and also after driving a car.  The diagnosis was anxiety state.  Additionally, an August 1957 chest X-ray was normal, a May 1960 chest X-ray was normal, a January 1961 chest X-ray was normal, a May 1964 chest X-ray was normal, a September 1964 chest X-ray was normal, a December 1965 chest X-ray was normal, and a January 1966 electrocardiogram was normal.

In a September 1975 VA examination, the Veteran reported a history of chest pain.  The Veteran reported that, in 1962, he was admitted to a military hospital due to chest complaints, and was diagnosed with tuberculosis.  The diagnoses were pulmonary tuberculosis and intermittent pleuritic pain by history.  A September 1975 X-ray of the chest showed the heart size to be within normal limits.

A February 1979 VA record notes that a chest X-ray showed no active disease.  A February 1980 psychological evaluation reflects that the Veteran reported that he took medication for a "heart problem."

VA treatment records beginning in 1994 through 2014 show diagnoses of and treatment for coronary artery disease.  The first diagnosis of coronary artery disease shown in the VA treatment records was noted in a September 2000 record; however, the record refers to a history of coronary artery disease.  

Private medical treatment records from 1993 to 2014 reflect diagnoses of and treatment for coronary artery disease beginning in September 1997.  A February 1993 chest X-ray showed heart size to be normal.  Records from September 1997 show that the Veteran underwent left heart cathertization, left ventriculography, and coronary cineangiography earlier that month.  The diagnosis was organic heart disease, described as coronary artery disease.  The prognosis was good with bypass surgery.  Private records from 2014 note that the Veteran underwent a quad bypass in 1998.  Records from July 2013 show that the Veteran underwent cardiac cathertization with a single-vessel stent placed in the right coronary artery.  

In July 2014, the Veteran underwent a VA heart examination.  The Veteran reported that he was diagnosed with heart disease in approximately 1999, and that he had a myocardial infarction resulting in bypass surgery.  He stated that he had another heart attack in July 2013, and that he had two stents placed.  He denied active duty service in Vietnam.  The VA examiner noted that the Veteran had multiple risk factors for ischemic heart disease, including age, genetics, hypertension, hyperlipidemia, obesity, diabetes mellitus, type II, and thyroid disease.  After performing a physical examination, the examiner diagnosed coronary artery disease with a date of onset in 1999.  After reviewing the Veteran's claims file, the VA examiner concluded that it was less likely than not that the Veteran's coronary artery disease was caused by or incurred during service.  The examiner explained that the evidence of chest pain with no diagnosis in service was insufficient to establish ischemic heart disease during service.  This fact, along with the fact that heart disease was not diagnosed until 34 years after service discharge and the Veteran's other non-service related risk factors, supported the examiner's conclusion that the Veteran's coronary artery disease is not related to his active duty service.

The Board finds that the evidence of record does not support service connection for a cardiovascular disability, to include coronary artery disease.  The evidence does demonstrate diagnoses of coronary artery disease and hypertension.  Davidson, 581 F.3d at 1316; Degmetich, 104 F.3d at 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Hypertension and coronary artery disease were not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While there is evidence of chest pain during military service, there is no documented evidence of heart disease and chest X-rays and an electocardiogram conducted during service were normal.  Thus, there is no evidence of in-service demonstration of a cardiovascular disability.

Moreover, there is no medical or probative lay evidence of record linking the Veteran's current cardiovascular disease to his active duty service.  The only medical evidence of record providing an etiological opinion of the Veteran's heart disease is the July 2014 VA opinion in which the examiner concluded that the Veteran's heart disease is not related to his active duty service.  The opinion provided is probative in this matter, as it is based upon a review of the evidence in the claims file and provides supporting explanation and rationale for the conclusion reached.  Accordingly, the only probative medical evidence of record discussing the etiology of the Veteran's heart disease does not relate the Veteran's heart disability to his active duty service.

The lack of cognizable evidence linking the heart disease to service is particularly dispositive, as the first medical evidence of record showing a diagnosis of a heart disability is dated in September 1997, over 31 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the fact that cardiovascular disease was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition). 

While coronary artery disease (atherosclerosis) is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Veteran did not report or describe any cardiovascular symptoms that he experienced continuously since service discharge.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Thus, the probative evidence of record does not show continuity of cardiovascular disease symptomatology since service discharge.

The Board acknowledges that service connection may be awarded on a presumptive basis for ischemic heart disease if the evidence demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam era during active military, naval, or air service, as he would be presumed to have been exposed to an herbicide agent in the absence of affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  However, there is no evidence in the claims file suggesting that the Veteran served in Vietnam, and there is no evidence that the Veteran was otherwise exposed to herbicide agents.  

As the probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's heart disease is etiologically related to active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


III.  Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased rating greater than 50 percent for his bilateral hearing loss.

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII. Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII. Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately. 38 C.F.R. § 4.86(b) .

Service connection for bilateral hearing loss was granted in a November 1970 rating decision, and a noncompensable evaluation was assigned, effective July 9, 1970.  In a June 1979 rating decision, a 20 percent rating was assigned for bilateral hearing loss, effective March 14, 1979.  In May 2005, the RO awarded a 30 percent rating for bilateral hearing loss, effective July 12, 2004.  In August 2013, the Veteran filed the current claim seeking an increased rating for bilateral hearing loss.  In an August 2014 rating decision, an increased rating of 50 percent was assigned, effective August 22, 2013.  The Veteran appealed the 50 percent rating, and perfected his appeal in January 2015.

In support of his claim, the Veteran submitted a private audiological evaluation dated in July 2013.  On the authorized audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
75
-
95
LEFT
60
80
-
110

Speech audiometry revealed speech recognition ability of 42 percent in the right ear and of 58 percent in the left ear.  The diagnosis was moderate to profound sensorineural hearing loss, poorer in the left ear.  The audiologist indicated that word recommendation was fair to poor in each ear.

In July 2014, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
75
80
90
LEFT
60
80
90
100

The pure tone threshold average was 75 decibels in the right ear and 83 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 12 percent in the left ear, using the Maryland CNC test.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted everything in his life.  The Veteran indicated that he had to ask people to repeat themselves and that he gets tired of it.

In a July 2014 statement, the Veteran's wife reported that the Veteran was unable to hear well, even with hearing aids.  She noted that the Veteran had trouble distinguishing sounds such as car horns and sirens, and was not capable of driving his car.

VA treatment records from 2012 through 2014 document treatment for hearing loss, including the fitting and programming of hearing aids, but do not provide assessments of the level of hearing loss severity.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

Parenthetically, the Board notes that the July 2013 private audiogram was uninterpreted.  The Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  However, the report does not indicate whether the Maryland CNC test was used to determine speech discrimination, as required by regulation for the examination to be considered.  See 38 C.F.R. § 4.85(a).  Additionally, the July 2013 private audiogram does not provide pure tone threshold levels at the 3000 Hertz mark, which precludes the Board from determining the pure tone threshold average which is also necessary to properly rate the Veteran's hearing loss.  Therefore, the July 2013 private audiogram is of little probative value.  Nevertheless, the Board observes that the hearing test results reported in the July 2014 VA examination show hearing acuity at approximately the same level, if not slightly worse, as the July 2013 private audiogram.  Thus, the Veteran will not be prejudiced by the Board's reliance on the July 2014 VA examination to the exclusion of the July 2013 private audiogram to determine the appropriate rating for his service-connected bilateral hearing loss.

Utilizing Table VI, the July 2014 VA examination reflects a numeric designation of V in the right ear and XI in the left ear.  With such findings, the point of intersection on Table VII requires the assignment of a 40 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

However, the Veteran's hearing loss as shown in the July 2014 VA examination report satisfies the "exceptional pattern" defined in 38 C.F.R. § 4.86(a).  Accordingly, Board has also considered whether the Veteran is entitled to a higher rating under those provisions.  With consideration of Table VIa, a numeric designation of VI is assigned to the right ear, and a numeric designation of VII is assigned to the left ear.  While the application of Table VIa results in a higher numeric designation for the right ear, it does not result in a higher designation for the left ear.  38 C.F.R. § 4.86(a) specifies that the appropriate numeric designation to use is the higher numeral designation from either Table VI or Table VIa.  Because the use of Table VI results in a higher numeric designation of XI for the left ear, the Board will use that designation to determine the appropriate rating.  Accordingly, with consideration of both Tables VI and Via, the highest numeric designation available for the Veteran's right ear hearing loss is VI, and the highest numeric designation available for the left ear hearing loss is XI.  Based on a numeric designation of VI in the right ear and XI in the left ear, the point of intersection on Table VII requires the assignment of a 50 percent evaluation.  Thus, with consideration of the "exceptional pattern" set forth in 38 C.F.R. § 4.86(a), an increased rating greater than 50 percent is not warranted for the Veteran's bilateral hearing loss.  The Veteran's hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86(b).

For the foregoing reasons, an increased rating greater than 50 percent is not warranted for the Veteran's bilateral hearing loss.  

After review of the evidence of record, there is no evidence of record that would warrant a rating greater than 50 percent for the Veteran's bilateral hearing loss at any time during the rating period on appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that staged ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the schedular rating criteria for this disorder inadequate.  The criteria by which the Veteran's disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  The only complaints that the Veteran has stated regarding his hearing loss involve severe difficulty hearing, which is not adequately compensated by hearing aids.  Such manifestations of impaired hearing are contemplated by the schedular diagnostic code criteria for rating hearing loss based on audiometric and speech discrimination ability testing.  When comparing the Veteran's hearing loss disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation assigned the Veteran's hearing loss is not inadequate.  A higher evaluation is provided for certain manifestations of bilateral hearing loss, but the medical evidence does not show that those findings are present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, as noted in the Introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected bilateral hearing loss.  Although the Veteran's private psychologist suggested that he is unemployable due to his depression as well as his hearing loss, tinnitus, and tuberculosis, the issue of TDIU was not raised in conjunction with his increased rating claim and does not show that he is unemployable due to his bilateral hearing loss.  Accordingly, while the issue of entitlement to a TDIU has been referred to the RO for consideration, it is not raised in conjunction with the claim for entitlement to an increased rating for bilateral hearing loss.


ORDER

New and material evidence not having been received, the Veteran's claim for entitlement to service connection for a lipoma of the scalp is not reopened, and the appeal is denied.

New and material evidence not having been received, the Veteran's claim for entitlement to service connection for a right lower lip lesion is not reopened, and the appeal is denied.

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for unspecified depressive disorder is granted.

Entitlement to service connection for a cardiovascular disability, to include coronary artery disease, is denied.

Entitlement to an increased rating greater than 50 percent for bilateral hearing loss is denied.


REMAND

Although the Veteran was provided with a VA examination with regard to his pulmonary tuberculosis in July 2014, the Board finds the examination report to be inadequate in this case.  The Veteran's pulmonary tuberculosis is rated as 10 percent disabling under 38 C.F.R. § 4.96, Diagnostic Codes 6731-6845, which rates the residuals of tuberculosis as restrictive or interstitial lung disease.  Ratings are provided on the basis of the results of pulmonary function testing.  See 38 C.F.R. § 4.96 (2015).  Review of the July 2014 examination report reflect that the July 2014 VA examiner did not provide pulmonary function tests, and instead relied on the results of pulmonary function tests conducted in October 2004, almost 10 years before.  The Board finds this examination to be inadequate in the absence of the required pulmonary function tests, which are required to properly rate the disability under the pertinent rating criteria.  Barr, 21 Vet. App. at 312 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Accordingly, a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be scheduled for a VA pulmonary examination to determine the current severity of his pulmonary tuberculosis.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, specifically including pulmonary function test studies and post-bronchodilator results.  All clinical findings should be reported in detail.  The results of FEV-1, FEV-1/FVC, and DLCO (SB) must be specifically reported, and if unobtainable, the reason such results are unobtainable should be explained.

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


